          Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 1 of 12



Approved:

                                                     Attorney

Before:      THE HONORABLE JAMES L. COTT
             United States Magistrate Judge
             Southern District of New York




 UNITED STATES OF AMERICA
                                                         xJ9MAG 8489
                                                             17 Mag.
           - v. -
                                                             RULE 5 ( c) ( 3)
ALBERT PAULIN,                                               AFFIDAVIT

                        Defendant.



                         -   -   -   -   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss:

          JOSE MENA, being duly sworn, deposes and says that he
is a Postal Inspector with United States Postal Inspection
Service ("USPIS"), and charges as follows:

          On or about September 5, 2019, the United States District
Court for the District of New Hampshire issued a warrant for the
arrest of "Albert Paulin" in connection with an Indictment charging
conspiracy to commit bank fraud, in violation of 18 U.S.C. § 1349,
bank fraud, in violation of 18 U.S. C. § 1344, and aggravated
identity theft, in violation of 18 U.S.C. § 1028A. Copies of the
Arrest Warrant and the Indictment are attached hereto as Exhibit
A and incorporated by reference herein.

          I believe that ALBERT PAULIN, the defendant, who was
arrested by the New York Police Department ("NYPD") in the Southern
District of New York, is the same individual as "Albert Paulin,"
who is wanted in the District of New Hampshire.

          The bases of my knowledge and for the foregoing charge
are, in part, as follows:

             1.   I am a Postal Inspector with USPIS.                           I have been
directly     involved in ~~tt~rnining whether ALB[RT                            FAULIN, thg
       Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 2 of 12



defendant, is the same individual as the "Albert Paulin," named in
the September 5, 2019 Arrest Warrant from the United States
District Court for the District of New Hampshire.     Because this
Affidavit is submitted for the limited purpose of establishing the
identity of the defendant, I have not included in this Affidavit
each and every fact that I have learned. Where I report statements
made by others, those statements are described in substance and in
part, unless otherwise noted.

          2.     Based on my    involvement in this investigation,
including my    conversations   with investigating agents, I have
learned that:

               a.   On or about September 5, 2019, the United
States District Court for the District of New Hampshire issued a
warrant for the arrest of "Albert Paulin."

               b.   The warrant was issued in connection with an
Indictment assigned criminal case number 19-cr-165. The bases for
the warrant were charges in the Indictment, specifically, that
"Albert Paulin" had violated 18 U.S.C. -§§ 1028A, 1344, and 1349.

          3.   Based   on  my      personal   involvement in  this
investigation,  including my      conversations with investigating
agents, I have learned that:

                a.  At approximately 6:00 p.m. on May 14, 2019,
ALBERT PAULIN, the defendant, was arrested in the Southern District
of New York by NYPD and charged with grand larceny in the fourth
degree.

               b.   On or about September 10, 2019, PAULIN, the
defendant, appeared before the New York Criminal Court located at
100 Centre Street in Manhattan, New York for a court appearance
related to this charge.

               c.   On or about the same date, I observed that
PAULIN, the defendant, had a tattoo with the name "Albert"
inscribed on his right forearm.

          4.   I have reviewed a photograph of the "Albert Paulin"
wanted by the District of New Hampshire provided to me by the lead
USPIS  Postal   Inspector  of   the  District   of  New Hampshire
investigation   ("Photograph-1").    Photograph-1 showed "Albert
Paulin's" face and upper body.    A tattoo with the name "Albert"
was visible on "Albert Paulin's" right forearm in Photograph-1.
Based on my review Qt rnQtgg~aph-1, and my personal ob~~fV8tions

                                    2
       Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 3 of 12



of ALBERT PAULIN, the defendant, on or about September 10, 2019,
I believe that PAULIN is the same person as "Albert Paulin," who
is wanted in the District of New Hampshire.

     WHEREFORE, deponent respectfully requests that ALBERT PAULIN,
the defendant, be imprisoned or bailed as the case may be.




                         ~~Postal Inspector
                           United States Postal Inspection Service


         before me this
         of September, 2019.



                    L. COTT
  i  d States Magistrate Judge
So thern District of New York




                                    3
Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 4 of 12




                    EXHIBIT A




                             4
          Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 5 of 12
                                                                                                                  ~
                                                                                                                 !
                                                                                                                 'I
                                                                                                                 I,

                                                                     ;   •     · tT~·tr;fr. . t
                                                                               1
                                                                             I';   !·
                                                                     .. J~0'. L!~..i- J ?•iv}
                                                                                                  t'fl1
                                                                                                  Y~.tUi
                                                                                                        tR'_l_
                                                                                                                 i
                           IN THE UNITED STATES DISTRICT co~fn!CT OF NH                                          !
                                                                                                                 !I'
                            FOR THEDISTRJCTOFNEWHAMPf~P -ti PM 3!                                         57

UNITED STATES OF AMERICA

        v.
                                                )
                                                )
                                                )
                                                                                                                 l
                                                )       Criminal Case No. ·19-CR- I(.p '5 - J L- ~ 0 l
ALBERT PAULIN,
     Defendant
______________
                                                )
                                                )
                                                )

                                              INDICTMENT
                                                                                                                 '
                                                                                                                 f
The Grand Jury charges:
                                                                                                                 I
                                                                                                                 Ii
                                          COUNT ONE



                                                                                                                 I
                      [18 U.S.C. § 1349 - Conspiracy to Commit Bank Fraud]

                                              Background

At all times :i;elevant to this Indictment:

1.      Citizens Bank was a financial institution as defined by Title 18, United States Code,                    I
                                                                                                                 Iti
                                                                                                                 I
Section 20, the deposits of which were insured by the Federal Deposit Insurance Corporation'                     i
                                                                                                                 I
("FDIC").                                                                                                        I
2.      Citizens Bank had branch locations in New Hampshire, Connecticut, Delaware,                              l
                                                                                                                 I
Massachusetts, Michigan, New Jersey, New York, Ohio, Pennsylvania, Rhode Island, and                             I!
                                                                                                                 i
Vermont.

3.      When accounting for loss due to fraud, Citizens Bank considers the funds to be located in
                                                                                                                 II
the account from which the funds are withdrawn. Thus, for example, if funds are withdrawn
                                                                                                                 I
from an account opened in a New Hampshire branch, Citizens Bank will "charge off' the loss to
                                                                                                                 I
                                                                                                                 l
that New Hampshire branch, regardless of where the actual withdrawal took place.



                                                                                                                 I
                                                                                                                 I
                                                    1
                                                                                                                 I!

                                                                                                                 I
              Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 6 of 12

;




    4.      TD Bank was a financial institution as defined by Title 18, United States Code, Section

    20, the deposits of which were insured by the FDIC.

    5.      TD Bank had branch locations in New Hampshire, Connecticut, Delaware, Florida,

    Maine, Maryland, Massachusetts, New Jersey, New York, North Carolina, Pennsylvania, Rhode

    Island, South Carolina, Texas, Vermont, Virginia, and Washington, D.C.

                                               The Conspiracy

    6.      Beginning on an unknown date, but at least by in or around August 2017, and continuing

    to in or around January 2018, in the District ofNew Hampshire and elsewhere, the defendant,

                                            ALBERT PAULIN,

    knowingly and -w:i.llfully conspired and agreed -w:i.th a confidential individual ("CI-1"), and other

    persons known and unknown to the Grand Jury, to devise and execute and attempt to execute a

    scheme and artifice to defraud Citizens Bank and TD Bank (the "financial institutions") and to

    obtain money in the custody and control of the financial institutions by means of false and

    fraudulent pretenses, representations and promises, in violation of Title 18 United States Code

    Sections 1349 and 1344.

                                            Manner and Means

    7.     It was a part of the conspiracy that PAULIN took CI-1 to Citizens Bank branch locations

    and provided CI-1 with false drivers' licenses that contained Citizens Bank customers' personal

    identifying information and CI-1 's photograph. CI-1 then withdrew and attempted to -w:i.thdraw

    money from those Citizens Bank customers' accounts using the false driver's license and

    customers' bank account numbers provided to him by PAULil;{. It was foreseeable to PAULIN
                                                           fW /ADI
    that accounts affected by this conduct were located in )\t Citizens Bank branch offices in New

    Hampshire because, as part of the conspiracy, PAULIN provided CI-1 with :fraudulent New



                                                      2
               Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 7 of 12

;-




     Hampshire driver's license containing personal identifying information that belonged to residents

     of New Hampshire.

                                                 Overt Acts

     8.     In furtherance of the conspiracy and to effect its object, PAULIN and his co-conspirators

     committed and caused the following overt acts, among others, to be committed in the District of

     New Hampshire and elsewhere.

     9.     On or about the dates charted below, PAULIN drove CI-1 to the Citizen's Bank branches

     charted below to make and attempt to make unauthorized withdrawals from the listed New

     Hampshire Citiz~ns Bank accounts.

          Overt     Date          Transaction       Last      Account         Amount
          Act                     Branch            Four      Holder          Withdrawn or
                                  Location          Digit~ of                 Attempted to
                                                    Account                   Withdraw
                                                    No.
                1 12/30/2017 .Framingham,                7285       D.C.                 $3,500
                              MA
                2  1/16/2018 Sturbridge, MA               5468         W.B.             $4,500
                3  1/20/W!Ji Westborough,                 0293         A.K.    $4,500 (attempt)
                        io ( MA
                            ·%1   AT1l
     All in violation of Title 18, United States Code, Section 1349.




                                                      3
            Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 8 of 12



                                                                                                  I
                                                                                                  ;
                                                                                                  "
                               COUNTS TWO THROUGH FOUR
                                [18 U.S.C. §1344-BankFraud]
                                                                                                  l
                                                                                                  I
10.    The Grand Jury re-alleges paragraphs 1 through 3 and 6 through 9.
                                                                                                  f

11.    Beginning on an unlmown date, but at least by on or about September 21, 2017, and          I
continuing to on or about January 20, 2018, in the District of New Hampshire and elsewhere, the

defendant,

                                      ALBERT PAULIN,

knowingly executed and attempted to execute a scheme and artifice to defraud Citizens Bank.

12.    Specifically, on or about the dates charted below, Paulin executed and attempted to

execute this scheme by driving CI-1 to the Citizen's Bank branches charted below to make and

attempt to make unauthorized withdrawals from the listed New Hampshire Citizens Bank

accounts.

      Count Date             Transaction       Last      Account         Amount
                             Branch            Four      Holder          Withdrawn or
                             Location          Digits of                 Attempted to
                                               Account                   Withdraw
                                               No.
             2   12/30/2017 Framingham,             7285       D.C.                 $3,500
                                MA
             3    1/16/2018 Sturbridge, MA          5468          W.B.               $4,500
             4    1/20/2-01:1"' Westborough,        0293          A.K.     $4,500 (attempt)
                        UJ{% MA

       All in violation of Title 18, United States Code, Section 1344.




                                                4
.,,.
                 Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 9 of 12




                                      COUNTS FNE THROUGH SIX
                                [Aggravated Identity Theft, 18 U.S.C. § 1028A]

       13.    The Grand Jury re-alleges paragraphs 1 through 3 and 6 through 12.

       14.    On or about the dates charted below, in the District ofNew Hampshire and elsewhere, the

       defendant,

                                               ALBERT PAULIN,

       during and in relation to the felony violation of bank fraud in violation of Title 18, United States

       Code, Section 1344, knowingly possessed and used, without lawful authority, means of

       identification-including names, bank account numbers, and purported drivers licenses                   ii
                                                                                                              It
       containing dates ofbirth--of another person as set forth below:

                          Count      Date of      Person Whose           Last 4 Digits
                                     Withdrawal   Identity was           of Account
                                     or Attempted Used                   Number                               i
                                     Withdrawal
                          5
                          6
                                     12/30/2017
                                     1/16/2018
                                                  D.C.
                                                  W.B.
                                                                         7285
                                                                         5468                                 I
                                                                                                              I
                                                                                                              I
              All in violation of Title 18, United States Code, Sections 1028A.




                                                        5
         Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 10 of 12




                   NOTICE OF CRIMINAL FORFEITURE PURSUANT TO
                     18 U.S.C. § 98l(A)(l)(c) AND 28 U.S.C. § 2461(c)

       The Grand Jury realleges the allegations in Counts One through Six for the purpose of

alleging forfeitures pursuant to 18 U.S.C. § 98l(A)(l)(c) and 28 U.S.C. § 2461(6). Upon

conviction, the defendant shall forfeit to the United States pursuant to 18 U.S.C. § 981(a)(l)(C)

and 28 U.S.C. § 2461(c) any property, real or personal, which constitutes or is derived from

proceeds traceable to the offense.

       All in accordance to 18 U.S.C. § 98l(a)(l)(C), 28 U.S.C. § 2461(c), and Rule 32.2(a),

Federal Rules of Criminal Procedure.



                                           ATRUEBILL




Date: September 4, 2019




SCOTT W. MURRAY




Matthew T. Hunter
Special Assistant United States Attorney

                                                                                                    I
                                                                                                    i

                                                                                                    I
                                                                                                    I
                                                                                                    I
                                                                                                    I
                                                 6                                                  li
                                                                                                    !
                                                                                                    !
                                                                                                    il
                                                                                                    i
                       Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 11 of 12


AO 442 (Rev. 11/l 1) Arrest Warrant



                                         UNITED STATES DISTRICT COURT                                     fo) I;@I;JIW~fm
                                                                for the                                   JU\ SEP O5 2019 }Y)
                                                      District of New Hampshire
                                                                                                            BY: ........................
                   United States of America
                                 v.                               )
                                                                  )       Case No.   19-cr- l(.p6-    J   L- - O \
                                                                  )
                        ALBERT PAULIN                             )
                                                                  )
                                                                  )
                             Defendant


                                                    ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                             ALBERT PAULIN
(name ofperson to be arrested)
                           -----------------------------------
who is accused of an offense or violation based on the following document filed with the court:

rs/ Indictment            0 Superseding Indictment       0 Infonnation      0 Superseding Infonnation             O Complaint
0 Probation Violation Petition            0 Supervised Release Violation Petition     0 Violation Notice          O Order of the Court

This offense is briefly described as follows:
  Count 1          18 USC §1349 Conspiracy to Commit Bank Fraud
  Counts 2-4      18 USC §1344 Bank Fraud
  Counts 5-6      18 USC § 1028A Aggravated Identity Theft




Date:


City and state:        Concord, New Hampshire



                                                               Return

          This warrant was received on (date} _ _ _ _ _ _ _ , and the person was arrested on (date)
at (city and state)


Date:   --------                                                                      Arresting officer's signature



                                                                                         Printed name and title
                               Case 1:19-mj-08489-UA Document 1 Filed 09/10/19 Page 12 of 12




. . . ,., ................ ,... "' :]:ff

                                ; ( :.




                                                                         .,.




                                                                                    w \ •·.• ·,:· \-· ~ \ ~- .
                                                                                    , - )'...._:. "l \ { _.· \   { •...
